DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“center of rotation of the bellcrank” and “center of rotation of the crankshaft” in claim 1;
“an input angle” in claim 2; and
“the bull gear is coaxial with the sun gear” and “an input end” in claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other end of the crosshead case is connected to the spacer frame through bolts” in lines 4-5. There is insufficient antecedent basis for the phrase “the other end of the crosshead case” in the claim. Furthermore, it is unclear if the bolts used for connection of the other end of the cross head are same or different from the ones used for connecting “one end of the crosshead case” to the crankcase in line 4 of the claim.
Claim 1 recites the limitation “through bolts” in line 6. It is unclear if the claimed bolts are same or different from the ones used for connection of the crosshead case to the crankcase and the spacer frame as claimed in lines 4-5 of the claim.
Claim 1 recites the limitation “through bolts” in line 8. It is unclear if the claimed bolts are same or different from the ones used for connection of the crosshead 
Claim 1 recites the limitation “one bellcrank is disposed between every two adjacent axle journals” in lines 9-10. It is unclear if the claimed bellcrank and axle journals are same or different from “five bellcranks” and “six axle journals” respectively claimed in line 9 of the claim.
Claim 1 recites the limitation “the distance between the center of rotation of the bellcrank and the center of rotation of the crankshaft” in last two lines.  It is unclear what applicant considers as the distance between the centers of rotation of the two recited elements. It is well known in the art that a crankshaft has a single center of rotation around which all elements of the crankshaft will rotate. The use of the term “bellcrank” is further confusing. It is unclear if Applicant intends to recite an arrangement of crankshaft that is not within the usually understood design. For the purpose of examination, the limitation is being interpreted as “a distance between an axial center of each bellcrank and an axial center, which corresponds to a center of rotation, of the crankshaft.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bellcrank” is used by the claim to mean “crank throw, rod bearing journal, 
Claim 2 recites the limitation “an input angle of the reduction gearbox assembly can be adjusted according to input requirements” in lines 1-2. First, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Second, the claim is also indefinite because it is unclear if this limitation is part of a design consideration, wherein the angle is decided before manufacturing and/or assembling the pump or if this limitation requires an automatic control of the input angle by an appropriate control means such as a controller based on certain sensed data or user inputted data. The use of the limitation “an input angle” is unclear as neither the claim nor the specification define what constitutes “an input angle.” It is unclear if the input angle is regarded as the angle of the rotational components of the reduction gearbox, such that the pump crank is at a specific crank angle position, or if the input angle is regarded as either of an angle of the output shaft from the reduction gearbox as it enters the power end assembly or an angle of an input shaft to the reduction gearbox as it enters from an exterior motive power source.
Claim 3 recites the limitation “the planetary gears and the adjacent sun gear and gear ring” in line 6. It is unclear if the claimed planetary gears are same or different from “four planetary gears” claimed in line 4 of the claim. Furthermore, there is insufficient antecedent basis for the phrases “the adjacent sun gear” and “gear ring” in the claim.
Claim 5 recites the limitation “the other end of the connecting rod mechanism” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the flange structure has a large width-to-diameter ratio” in last two lines. The phrase “large” renders the claim indefinite because it is unclear from the originally filed specification as to what constitutes the term “large”. The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 – 5 are also rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105545622 – herein after Li).
In reference to claim 1, Li discloses a super-power five-cylinder plunger pump (see page 1 of translation, line 10: “a high-power five-cylinder plunger pump”), comprising a power end assembly (1, in fig. 1), a hydraulic end assembly (2, in fig. 1) and a reduction gearbox assembly (3, in fig. 1), wherein the power end assembly (1) is designed as a segmented structure comprising a crankcase (17), a crosshead case (18) and a spacer frame (see fig. A below), one end of the a crankshaft (5) in the crankcase is forged from alloy steel (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation of “crankcase being forged from alloy steel” has not been given patentable weight) and comprises (see ¶15 of translation: “six journals and five crankshafts”) six axle journals and five bellcranks, one bellcrank is disposed between every two adjacent axle journals (as seen in fig. 6), and the distance between the center of rotation of the bellcrank and the center of rotation of the crankshaft is 110 to 160 mm (see ¶15 or ¶30 or ¶31, last line and fig. 6).

    PNG
    media_image1.png
    878
    1341
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Li to show claim interpretation.
In reference to claim 2, Li discloses the pump, wherein an input angle of the reduction gearbox assembly can be adjusted according to input requirements [In the case where the feature is part of a design step or assembling step, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.].
In reference to claim 4, Li discloses the pump, wherein a support column of an arch structure (see fig. B below) is disposed on the spacer frame (in view of fig. A) [the asserted arch structure serves as a support leg for the asserted spacer frame, similarly as shown in fig. 2 of the instant application].

    PNG
    media_image2.png
    737
    1551
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Li to show claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Morris, Jeffrey G. (US 2020/0040878 – herein after Morris).
If this limitation is interpreted to be imparting a structure to the pump,
Li does not teach the pump, wherein an input angle of the reduction gearbox assembly can be adjusted according to input requirements.
However, Morris teaches an arrangement of a fracturing pump, wherein an input angle (the angle between the gearbox 126 and the drive shaft 112) of a reduction gearbox assembly (126, in fig. 3A) can be adjusted according to input requirements (As shown in fig. 3A: an input angle is placed between the input of the reduction gearbox assembly 126 and the drive shaft 112 to account for the difference in position of the motor shaft 118 and the reduction gearbox input shaft 128).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have modified the input angle of the reduction gearbox assembly, as taught by Morris, with the predicted results that such a modification will allow the apparatus of Li to utilize a prime mover input to the reduction gearbox assembly which is not located coaxially with the input to the reduction gearbox assembly. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have adjusted the input angle of the reduction gearbox assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note 
Examiner Note: In the case where the term “can be” is interpreted as an input angle which is adjustable, in the sense that it is not a fixed angle, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to have adjusted the input angle of the reduction gearbox assembly, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pizzichil et al. (US 2007/0213171 – herein after PIzzichil).
Li teaches the pump with the reduction gearbox assembly (3) with a herringbone gear structure and with a transmission ratio of 6.5:1 to 15:1 (see ¶11 of the translation).
Li remains silent on the specific structural details of the reduction gearbox assembly.
However, Pizzichil teaches a reduction gearbox assembly, wherein the reduction gearbox assembly (12) comprises a planetary reduction gearbox (with gears 50+54+58) and a parallel reduction gearbox (with gears 42+44); the parallel reduction gearbox and the planetary reduction gearbox both employ bevel gear transmission; the planetary reduction gearbox comprises one sun gear (50), four planetary gears (54) and one gear ring (58), the four planetary gears form a planetary gear mechanism, the sun gear is located at the center of the planetary 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the gear arrangement as taught by Pizzichil in the reduction gearbox assembly of Li to provide the benefit of allowing the gearbox assembly to achieve lower transmission ratio and provide torque-level, as recognized by Pizzichil (see abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al. (US 2011/0232416 – herein after Kim) and Kumar et al. (Design, Buckling and Fatigue – herein after Kumar).
Li teaches the pump, wherein a crosshead mechanism (10, as seen in fig. 2) is disposed in the crosshead case (18), a connecting rod mechanism (6+elements shown in fig. C below) is disposed in the crankcase (17) and the crosshead case (18), one end of the connecting rod mechanism (bottom end, in view of fig. 2) is connected to the crankshaft (5), and the other end of the connecting rod mechanism (top end, in view of fig. 2) is connected to the crosshead mechanism (6), the connecting rod mechanism comprises a connecting rod cap (see fig. C below) and a connecting rod body (see fig. C below), the connecting rod cap is connected to the connecting rod body. 

    PNG
    media_image3.png
    924
    1100
    media_image3.png
    Greyscale

Fig. C: Edited fig. 2 of Li to show claim interpretation.
Li remains silent on the connecting rod mechanism also comprising of a connecting rod bearing bush, the connecting rod bearing bush is located in a cylindrical space (shown as “B” in fig. C above) formed by the connecting rod cap being connected to the connecting rod body, each of two sides of the connecting rod bearing bush is provided with a flange structure, and the flange structure has a large width-to-diameter ratio.
However, Kim teaches a reciprocating compressor, wherein the connecting rod bearing bush (240) is located in a cylindrical space formed by the integrally formed (element 231) connecting rod cap (right portion of 231 can be considered to be the connecting rod cap in view of fig. 4) and the connecting rod body (left portion of 231 can be considered to be the connecting rod cap in view of fig. 4), each of two sides (top and bottom side in view of fig. 4) of the connecting rod bearing bush is 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the connecting rod bush as taught by Kim between the connecting rod cap and the connecting rod body in the pump of Li since using such bearings are well known in the art for the purpose of reducing friction between two components and allow for smoother rotation. Furthermore, the use of connecting rod bush as taught by Kim would prevent deformation of the sleeve/connecting rod bush upon the assembling process of the sleeve/connecting rod bush and also of preventing the increase in the input load of the motor unit or the abrasion of the pin of the crankshaft after assembling the sleeve/connecting rod bush, as recognized by Kim (in ¶6).
Li also remains silent on the connecting rod cap is connected to the connecting rod body through bolts.
However, Kumar teaches a typical structure of the connecting rod (see fig. 1), wherein the connecting rod cap is connected to the connecting rod body through bolts.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic connecting means between the with the connecting rod cap and the connecting rod body in Li with the one as taught by Kumar in order to obtain the predictable result of coupling two components together in order to allow the power from the crankshaft to be transferred the piston for the purpose of reciprocating the piston in order to pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746